Citation Nr: 0104317	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel
INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946 and from January 1948 to August 1949.  The veteran 
died on May 21, 1999.  The appellant is the veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death and denied entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.

By rating decision of November 1999, the RO granted the 
appellant's claim for entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


REMAND

At the time of his death in May 1999, the veteran was 
service-connected for residuals of head injury with disuse 
atrophy of the left upper extremity, rated 60 percent 
disabling, and residuals of head injury with disuse atrophy 
and foot drop of the left lower extremity, rated 60 percent 
disabling, for a combined service-connected disability rating 
of 80 percent.  In addition, the veteran was assigned a total 
evaluation based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16, effective March 1998.

The appellant maintains that the veteran's death following a 
cerebrovascular accident (CVA) in May 1999 cannot be 
disassociated from his service-connected residuals of head 
trauma.  The appellant also contends that the veteran should 
have been rated as totally disabled for at least ten years 
prior to his death, and as a consequence, DIC benefits should 
be granted under the provisions of 38 U.S.C.A. § 1318.

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Under 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22(a)(2), the 
implementing regulation, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or was entitled to receive (or but for the receipt 
of military retired pay, was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years preceding death.

For the reasons set forth below, the Board finds that both of 
the issues on appeal must be remanded back to the RO for 
additional action.  The Board notes that there is no medical 
evidence or opinion indicating whether the veteran's service-
connected residuals of head injury caused or contributed to 
cause the CVA from which the veteran died.  The absence of 
such evidence to support the claim was the basis of the 
Board's denial of service connection for the cause of the 
veteran's death.

Significantly, however, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

In light of the foregoing, the Board finds that the veteran's 
claims file should be referred to a VA examiner for a medical 
opinion in order to determine whether the veteran's service-
connected residuals of head injury either caused or 
contributed substantially or materially to the veteran's 
death.

With respect to the appellant's claim for DIC benefits, as a 
result of recent caselaw pertaining to the adjudication of 
DIC claims under the provisions of 38 U.S.C.A. § 1318, a 
remand is necessary for the RO to re-adjudicate the 
appellant's claim for these benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has recently 
rendered decisions specifically on the issue of entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 which must be considered by the RO.  Relying on the 
unrestricted words of 38 U.S.C.A. § 1318, the Court has 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the survivor is 
given the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based on evidence in the veteran's claims folder or in VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111 (1997); Wingo v. West, 11 Vet. 
App. 308 (1998).

In the present case, the inquiry would relate to the 
effective date of a grant of individual unemployability based 
on the veteran's residuals of head injury.

In Hix v. West, 12 Vet. App. 138 (1999), the Court noted that 
both 38 U.S.C.A. § 1311(a)(2) and 1318(b) used essentially 
the same phrase of "in receipt of or was entitled to 
receive."  The Court noted that the meaning of "was in 
receipt of or was entitled to receive" as interpreted in the 
Green case to mean that a claimant for DIC benefits under 
38 U.S.C.A. § 1318 is entitled to a determination of whether 
the deceased veteran, prior to death, hypothetically would 
have been entitled to receive an award of service connection 
and an assignment of a total disability rating so as to 
qualify under that statute, also applied to 38 U.S.C.A. 
§ 1311.  The Court also noted that, "[i]t is now well 
settled that the phrase 'in receipt of or entitled to 
receive,' used to ascertain entitlement to DIC benefits under 
section 1318(b), entitles the claimant to obtain a 
determination of whether the deceased veteran, prior to 
death, hypothetically would have been entitled to receive an 
award of service connection and an assignment of a total 
disability rating so as to qualify under that statute."

Appellate review of the claims folder appears to show that 
the RO denied the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 on the sole basis that 
the veteran was not receiving a total disability rating for 
ten continuous years prior to his death.  However, as noted 
above, current caselaw requires the RO to consider whether 
the deceased veteran "was entitled to receive" a total 
disability rating for his disability for ten continuous years 
prior to the time of his death.  As noted above, the claimant 
must be afforded the opportunity to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision, and the claimant is also 
entitled to obtain a determination of whether the deceased 
veteran, prior to death, hypothetically would have been 
entitled to receive an assignment of a total disability 
rating so as to qualify under 38 U.S.C.A. § 1318.

Based on the foregoing, the issue involving entitlement to 
DIC benefits must be remanded for a determination, based upon 
evidence in the veteran's claims folder or before VA at the 
time of the veteran's death, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), as to whether the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor to section 1318 DIC benefits.  The RO should 
consider the application of the cited Court decisions in its 
determination of the DIC claim pursuant to this remand.  The 
RO may also wish to consider the interpretive rule 
established by the revisions to 38 C.F.R. § 3.22, effective 
January 21, 2000.  See 65 Fed. Reg. 3388-3392 (2000).

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The RO should obtain copies of all 
VA treatment records of the veteran 
since service, which are not currently 
in the claims folder, and associate them 
with the claims file.

2.  The RO should refer the veteran's 
claims file to a VA specialist in 
vascular diseases for an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
residuals of head injury either caused or 
contributed substantially or materially 
to his death, including whether the CVA 
was related in any way to the service-
connected residuals of head injury.  The 
Board notes that the entire claims file 
as well as a complete copy of this REMAND 
must be made available to and be reviewed 
by the physician designated to render a 
medical opinion in this case.  The 
complete rationale for the examiner's 
opinion should be set forth in his/her 
report.

3.  The RO should give the appellant the 
right to attempt to demonstrate that the 
veteran hypothetically would have been 
entitled to receive a different decision 
on a service-connection-related issue-- 
here the effective date of a grant of a 
total rating for compensation purposes 
based on individual unemployability for 
the service-connected residuals of head 
injury-- based on evidence in the 
veteran's claims folder or in VA custody 
prior to the veteran's death and the law 
then or subsequently made retroactively 
applicable.

4.  The RO's attention is also directed 
to the revised provisions of 38 C.F.R. 
§ 3.22, effective January 21, 2000.  The 
RO may wish to consider whether, in 
light of the interpretive rule 
established by those revisions, 
38 U.S.C.A. § 1318 would permit the 
payment of DIC benefits on the basis of 
hypothetical entitlement.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides competent medical evidence of a 
nexus between the veteran's service-
connected residuals of head injury and his 
death, the RO should specifically advise 
the appellant and her representative of 
the need to submit such competent medical 
evidence to support the claim.

7.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims 
for service connection for the cause of 
the veteran's death and for entitlement 
to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.

9.  If any benefit requested by the 
appellant continues to be denied, she and 
her representative must be furnished with 
an appropriate SSOC and given an 
opportunity to submit written or other 
argument in response thereto before her 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and to 
comply with the recently enacted provisions of the Veterans 
Claims Assistance Act.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


